       Case 1:19-cv-01466-TWT Document 14 Filed 06/06/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

SOVEREIGN PEAK VENTURES, LLC,

             Plaintiff,
                                                     CIVIL ACTION FILE
      v.
                                                     NO. 1:19-cv-01466-TWT
SENGLED USA, INC.,

             Defendant.


              NOTICE OF DISMISSAL WITH PREJUDICE

      The plaintiff Sovereign Peak Ventures, LLC, pursuant to Fed. R. Civ. P.

41(a)(1)(A), hereby dismisses all claims in this action WITH PREJUDICE,

subject to the terms of that certain agreement entitled “SETTLEMENT AND

LICENSE AGREEMENT” and dated May 24, 2019, in which the parties agreed

to dismiss this action with each party to bear its own costs, expenses and

attorneys’ fees.




                                            1
      Case 1:19-cv-01466-TWT Document 14 Filed 06/06/19 Page 2 of 2




Dated: June 6, 2019                  /s/Daniel A. Kent
                                     Daniel A. Kent
                                       dankent@kentrisley.com
                                       Tel: (404) 585-4214
                                       Fax: (404) 829-2412
                                     Stephen R. Risley
                                       steverisley@kentrisley.com
                                       Tel: (404) 585-2101
                                       Fax: (404) 389-9402
                                     Cortney S. Alexander
                                       cortneyalexander@kentrisley.com
                                       Tel: (404) 855-3867
                                       Fax: (770) 462-3299

                                     KENT & RISLEY LLC
                                     5755 N Point Pkwy Ste 57
                                     Alpharetta, GA 30022

                                     Attorneys for Plaintiff




                                      2
